Citation Nr: 1438115	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a right neck and shoulder disorder with associated nerve damage of the right upper extremity


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to July 1984.

 This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the entire matter was subsequently transferred to the RO in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer (DRO) in March 2011 and before a Veterans Law Judge (VLJ) in December 2011.  In June 2014, the Veteran was informed that the Veteran's Law Judge who conducted his hearing in December 2011 has since left the Board.  He was offered an opportunity to have a new hearing conducted by a different Veteran's Law Judge.  The Veteran was informed that he if he did not responded within 30 days the Board would assume that the Veteran does not want a new hearing and would proceed accordingly.  The 30 days has since this notification has elapsed, and the Board will proceed with adjudication of the claim based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The VA examinations conducted were inadequate and a new VA examination is warranted.

The Veteran has previously submitted two private examiner's opinions one in January 2011 the other in December 2011, which the Board previously considered in their November 2013 remand as conclusory.  
The Board turns to the VA examination which was requested by the Board in November 2013.  The Board finds that the December 2013 opinion "his other doctor feel it is 50% likely that his arthritis is related to service, no documented arthritis in service, it is less likely as not that the arthritis is related to service" was inadequate, as noted by the RO.  However, this was not rectified by the January 2014 opinion issued by a separate VA examiner.  The Board notes that the 2014 VA examiner states, "[d]espite Veteran's credible history of his neck and shoulder disorder, the Veteran's STRs do not reflect evaluation or treatment for his neck or shoulder while the Veteran was in active military service." The examiner goes on to recite previously prepared evidence without addressing either the Veteran's contentions or addressing the private examiner's opinions from January 2011 and December 2011.  A recitation of evidence is not rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (the United States Court of Appeals for Veteran's Claims (Court) has held a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The Board also recognizes that the evidence from the August 2010 VA treatment note that indicates onset of the Veteran's symptoms only several years prior to 2010 is contradicted by the private examiner opinion in January 2011 wherein he states that he has been treating the Veteran for his neck condition since the 1990's.  The Board also recognizes that the claims file contains evidence of treatment for the Veteran's neck as far back as March 1999.  Insofar as the VA examiner has relied on improper recitation of the evidence and does not provide an adequate rationale for his conclusion, the VA examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to a cervical spine disorder, claimed as a right neck and shoulder disorder with associated nerve damage of the right upper extremity.  After obtaining any necessary authorization or medical releases, the AOJ should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured. Regardless of the Veteran's response, the AOJ should secure all outstanding VA treatment records.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of cervical spine disorder, claimed as a right neck and shoulder disorder with associated nerve damage of the right upper extremity and any continuity of symptoms since that time.  The VA examiner should ensure that the Veteran's private treatment records and the medical opinions from January 2011 and December 2011 are reviewed.

After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that cervical spine disorder, claimed as a right neck and shoulder disorder with associated nerve damage of the right upper extremity, was incurred or aggravated by the Veteran's active duty. 

In providing an opinion, the VA examiner is asked to comment on the Veteran's contention that he has suffered from these injuries since he left service, the private medical opinions from January 2011 and December 2011 which indicate treatment since at least the 1990's, and the private medical evidence contained in the claims file. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a cervical spine disorder, claimed as a right neck and shoulder disorder with associated nerve damage of the right upper extremity.  If the benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



